CONCURRING OPINION
CABRET, Associate Justice,
concurring.
I do not join the reasoning of the majority opinion in any respect, but I concur in the judgment affirming the Superior Court because of Fleming’s failure to properly present this Court with any argument challenging the Superior Court’s order dismissing his complaint.
The only issue Fleming raises in his appellate brief is whether his conviction for third-degree assault should be reversed. The majority opinion and the Government’s appellate brief recognize, however, that the validity of Fleming’s criminal convictions is not before this Court, and so it is entirely inappropriate to address this challenge to his convictions on the merits as the majority opinion does. This might have been warranted if Fleming had made anything resembling a claim for post-conviction relief, but he did not.
Further, Fleming’s appellate brief does not make any arguments regarding the Virgin Islands Tort Claims Act, 33 V.I.C. §§ 3401-3417, 42 U.S.C. § 1983 (which provides a private remedy for violations of federal law), or any other constitutional or statutory issue discussed in the majority opinion. While the majority cites this Court’s policy of liberally construing pro se filings in reaching these issues, this Court has never invoked that policy to raise new and hypothetical arguments sua sponte on behalf of a pro se litigant. Accord Appleton v. Harrigan, 61 V.I. 262, 267 (V.I. 2014) (addressing an issue that a pro se appellant failed to properly brief only where the appellant made at least a perfunctory argument on the issue in a procedural section of the appellate brief). In short, not a single issue addressed by the majority opinion is properly before this Court, and none of these issues implicate Fleming’s substantial rights in any way. See V.I.S.Ct.R. 22(m) (this Court “may notice an error not presented that affects substantial rights”).
Because Fleming has failed to properly present this Court with any argument challenging the Superior Court’s order dismissing his complaint, I would affirm on that basis — instead of raising and rejecting arguments that were not presented to this Court even under the most liberal reading of Fleming’s appellate brief.